Order, Supreme Court, New York County (Bernard J. Fried, J.), entered May 14, 2007, which denied plaintiff contractor’s motion for partial summary judgment on the issues of defendant-respondent construction manager’s (defendant) liability for terminating the contracts between them, and for withholding payment for work performed by plaintiff and certified by defendant as compliant with the contracts, unanimously affirmed, with costs.
The motion court correctly found that issues of fact exist as to whether plaintiff’s performance was compliant with the contracts, and correctly held that defendant’s certifications of plaintiff’s work to defendant owner, and receipt of payment from the owner, do not conclusively establish plaintiff s right to payment. Paragraphs 18.8 and 18.15 of the general conditions to the subject contracts authorize defendant to withhold payments received from the owner where there is evidence of un*500satisfactory performance, and provide that defendant’s certification of work does not constitute evidence of proper performance or an acceptance of defective work (see Pottstown Fabricators, Inc. v Manshul Constr. Corp., 927 F Supp 756, 757 [SD NY 1996]). No reason appears why defendant could not subsequently rely on the above provisions of the general conditions after it had initially denied payment solely on the basis of an existing subcontractor’s lien against the property that was soon thereafter satisfied. We have considered plaintiff’s other arguments and find them unavailing. Concur—Lippman, P.J., Saxe, Nardelli, Williams and Moskowitz, JJ. [See 15 Misc 3d 1134(A), 2007 NY Slip Op 50972(U).]